Citation Nr: 0431464	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

2.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for coronary artery 
disease with myocardial infarction secondary to service-
connected diabetes mellitus. 

4.  Entitlement to service connection for a cerebrovascular 
accident secondary to service-connected diabetes mellitus.  

5.  Entitlement to an effective date earlier than November 
10, 1999, for the grant of service connection for diabetes 
mellitus.

6.  Entitlement to special month compensation on the basis of 
the need for regular aid and attendance or at the housebound 
rate. 



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2001 and July 2002 of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In a statement, received in January 2002, the veteran raised 
the issue of service connection for depression, which is 
referred to the RO for appropriate action. 

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.




REMAND

On the issue of service connection chronic obstructive 
pulmonary disease (COPD), in an unappealed January 2000 
rating decision, the RO denied service connection for COPD 
because the claim was not well grounded.  In January 2001, 
the veteran again applied for service connection for COPD.  
In May 2001, the RO notified the veteran that Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 
3.159, had eliminated the legal concept of a well-grounded 
claim and that his claim would be reviewed under the new law.  
The RO adjudicated the claim on the merits in a July 2001 
rating decision.  The Board construes the veteran's 
statement, dated in January 2002, as a notice of disagreement 
with the RO's decision, denying service connection for COPD.  
When a notice of disagreement is received, a statement of the 
case must be prepared unless the benefit sought is granted or 
notice of disagreement is withdrawn.  38 C.F.R. § 19.26.  As 
the benefit has not been granted and as the notice of 
disagreement has not been withdrawn, due process requires 
further procedural development to include the issuance of a 
statement of the case. 

Also, since the RO on its own initiative readjudicated the 
claim under the VCAA, finality does not attach to the 
unappealed January 2000 rating because the January 2000 
rating decision became final during the period, beginning on 
July 14, 1999, and ending on November 9, 2000, the claim was 
denied as not well grounded, and the readjudication was taken 
before November 10, 2002.  VAOPGCPREC 3-2001.  For this 
reason, the issue has been reframed without regard to 
finality, requiring the presentation of new and material 
evidence to reopen the claim, although the issue was so 
framed at the hearing in April 2004.  

On the claims of service connection for hypertension, 
coronary artery disease with myocardial infarction, and a 
cerebrovascular accident secondary to service-connected 
diabetes mellitus, in the document accepted as the notice of 
disagreement, the veteran indicated that he wanted a Board 
hearing on the issues.  At the hearing in April 2004, the 
veteran did not raise the issues.  As it is unclear whether 
the veteran has withdrawn his request for a Board hearing on 
this issues, the matter of a hearing requires clarification. 

Also, in an unappealed April 1999 rating decision, the RO 
denied service connection for hypertension and heart disease 
on a direct basis, that is, considering whether the 
conditions were directly related to the veteran's period of 
active duty.  The RO did not consider the theory of secondary 
service connection.  Again it is unclear whether the veteran 
is still pursuing service connection for hypertension and 
heart disease on a direct basis in addition to secondary 
service connection.  This matter also needs clarification. 

On the effective-date issue for the grant of service 
connection for diabetes mellitus, generally, under the VCAA, 
38 U.S.C. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  If, in response to notice of its 
decision on a claim for which VA has already given § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, as here, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.   VAOPGCPREC 8-2003.  In 
this case, the veteran submitted his claim of service 
connection for diabetes in November 1999, there is no 
document subsequently issued by the RO that meets the 
specificity requirements of the VCAA as interpreted in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Since the veteran was not 
provided § 5103(a) notice on the issue of service connection 
for diabetes, VCAA notice is required on the effective-date 
issue.

On the claim of special month compensation on the basis of 
the need for regular aid and attendance or at the housebound 
rate, the RO denied the claim in the July 2001 rating 
decision.  In a September 2001 statement, the veteran 
expressed disagreement with the adverse determination.  Due 
process requires further procedural development to include 
the issuance of a statement of the case. 

In light of the above, this case is REMANDED for procedural 
development:
1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate the 
effective-date claim, he should 
submit evidence of a pending 
claim, formal or informal, 
prior to November 10, 1999.  

To substantiate the claim for 
special monthly compensation, 
he should submit medical 
evidence that he is so helpless 
as to be in need of regular aid 
and attendance or evidence of a 
100 percent rated 
service-connected disability 
and additional service-
connected disability 
independently ratable at 60 
percent, separate and distinct 
from the 100 percent service-
connected disability, or that 
he is factually permanently 
housebound. 

b.  If he has evidence to 
substantiate any of his claims, not 
already of record, that is in the 
custody of VA, he should identify 
the VA facility so that the RO can 
obtain the records. 

c.  If he has evidence to 
substantiate any of his claims, not 
already of record, such as records 
of private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to any of his claims. 

2.  Ask the veteran if he is pursuing the 
issues of service connection for 
hypertension and heart disease directly 
related to service in addition to the 
claim of secondary service connection.  
And if so, notify the veteran of the 
requirement to present new and material 
evidence to reopen the claims on a direct 
basis. 

3.  Ask the veteran to clarify whether he 
wants a hearing on the issues of service 
connection for service connection for 
hypertension, coronary artery disease 
with myocardial infarction, and a 
cerebrovascular accident secondary to 
service-connected diabetes mellitus. 

4.  Issue a statement of the case on the 
claim of service connection for COPD and 
the claim of special monthly compensation 
on the basis of the need for regular aid 
and attendance or at the housebound rate.  

5.  After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought is denied, 
furnished the veteran a supplemental 
statement of the case, if applicable, and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



